            Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 1 of 19



                           UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CODY STAUB,

                       Plaintiff,
                                                     Case No.:
                v.
                                                                 NOTICE OF REMOVAL
PROXES INC. f/k/a STEPHAN MACHINERY
INC., ABC CORPORATION 1-10, AND JOHN
DOES 1-10

                       Defendants.

TO:    THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

       Pursuant to 28 U.S.C. §§ 1441 and 1446, defendant ProXES, Inc. (“ProXES”) through its

undersigned counsel, hereby removes to this Court the instant action from the Civil Division of

the Court of Common Pleas of Pennsylvania, Cumberland County (the “State Court Action”),

and, in support of the removal, states as follows:

       1.       The State Court Action was commenced by plaintiff Cody Staub (“Plaintiff”) with

the filing of a Complaint on January 10, 2020 in the Civil Division of the Court of Common

Pleas of Pennsylvania, Cumberland County (Case No. 2020-00498-0). Pursuant to 28 U.S.C. §

1446(a), all process, pleadings and orders served upon ProXES in the State Court Action are

attached hereto as Exhibit “A”.

       2.       Plaintiffs seeks monetary damages from ProXES under negligence and strict

products liability theories for personal injuries he sustained on January 11, 2018, while operating

a high-speed dough mixer during the course of his employment with Wege Pretzel Co., Inc.

       3.       A copy of the Complaint was served on ProXES’s registered agent on January 16,

2020. This Notice of Removal is being timely filed pursuant to 28 U.S.C. § 1446(b) because it is
            Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 2 of 19



being filed within thirty (30) days after a copy of the initial pleading setting forth the claim for

relief upon which this action is based was served upon ProXES.

       4.       Additionally, this Notice of Removal is being filed within 1 year from

commencement of the action as required by 28 U.S.C. § 1446(c)(1).

       5.       Plaintiff resides at 2939A York Road, Gettysburg, Pennsylvania. See Ex. A., ¶ 1.

       6.       ProXES is an Illinois corporation with its principal place of business in

Mundelein, Illinois. See id., ¶ 2.

       7.       Based on the foregoing facts, Plaintiff is a citizen of the Commonwealth of

Pennsylvania and ProXES is a citizen of the State of Illinois for purposes of evaluating diversity

jurisdiction. Accordingly, complete diversity of citizenship exists.

       8.       According to the Complaint, Plaintiff “suffered severe and permanent injuries,

including multiple fractures to his dominant arm, hand, and wrist. See Ex. A., ¶ 25. More

particularly, Plaintiff alleges that he “sustained a crush injury which resulted in a Type 3 open

intraarticular fracture of the right distal radius and ulna, right transverse humeral shaft fracture

which was comminuted and displaced, right radial nerve traumatic laceration, right type 3 open

fracture hamate, triquetrum and trapezoid with dislocation of carpus, right type 3 open ring and

little proximal metacarpal fractures, intraarticular, right extensor carpi ulnaris tendon avulsion

and right myotendinous avulsion of index extensor digitorum communis and extensor indicis

proprius.” See id., ¶ 27. Plaintiff further alleges that he “underwent two irrigation and

debridement surgical procedures, as well as the repair of the above injuries.” See id., ¶ 28. As a

result of these injuries, Plaintiff alleges that he “has ongoing permanent limitations in relation to

the use of the right upper extremity including permanent dysethesias, weakness and limited

dexterity with ongoing permanent work restrictions.” See id., ¶ 29.
            Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 3 of 19



       9.       Based on the foregoing, Plaintiff demands judgment in excess of $50,000.

       10.      Given the allegations in the Complaint of severe injuries along with pain and

suffering, ProXES reasonably and intelligently concludes that the amount in controversy in this

case is well in excess of the $75,000 jurisdictional threshold set forth in 28 U.S.C. § 1332(a).

       11.      In sum, because diversity of citizenship exists as between Plaintiff and ProXES,

and the amount in controversy exceeds $75,000, this Court has jurisdiction over this matter

pursuant to 28 U.S.C. § 1332.

       12.      The United States District Court for the Middle District of Pennsylvania embraces

actions pending in the Civil Division of the Court of Common Pleas of Pennsylvania,

Cumberland County. The State Court Action is pending in that court. Accordingly, this Court is

the proper federal venue for this action.

       13.      ProXES is the sole defendant identified in this action.

       14.      No previous application has been made for the relief requested herein.

       15.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff and a copy is being filed with the Prothonotary of the Court of

Common Pleas of Pennsylvania, Cumberland County.

       WHEREFORE, defendant ProXES, Inc. respectfully removes this action from the Civil

Division of the Court of Common Pleas of Pennsylvania, Cumberland County.

                                              Respectfully submitted,

                                              MOUND COTTON WOLLAN
                                               & GREENGRASS LLP


                                              s/ Scott J. Sheldon
                                              Scott J. Sheldon

Dated: February 14, 2020
        Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 4 of 19



                         UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CODY STAUB,

                     Plaintiff,
                                                Case No.:
              v.
                                                      CERTIFICATION OF SERVICE
PROXES INC. f/k/a STEPHAN MACHINERY
INC., ABC CORPORATION 1-10, AND JOHN
DOES 1-10

                     Defendants.

       I, Scott J. Sheldon, hereby certify that on this 14th day of February, 2020, I caused

ProXES, Inc.’s Notice of Removal to be served via CM/ECF upon all counsel of record and by

electronic filing and/or e-mail to Crawford Law, attorneys for plaintiff Cody Staub, and the

Prothonotary of the Court of Common Pleas of Pennsylvania, Cumberland County.

                                          MOUND COTTON WOLLAN
                                           & GREENGRASS LLP


                                          s/ Scott J. Sheldon
                                          Scott J. Sheldon
                                          ssheldon@moundcotton.com
                                          One New York Plaza, 44th Floor
                                          New York, NY 1004
                                          Tel. (212) 804-4200
                                          Fax (212) 344-8066
                                          Attorneys for Defendant ProXES, Inc.

Dated: February 14, 2020
Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 5 of 19




                  Exhibit A
    Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 6 of 19




CRAWFORD LAW
By: John R. Slattery, Esq-uire
Attomey I.D. No. 91504
One West First Avenue, Suite 450
Comhohook-en, PA 19428
(215) 592-1932 — Telepbone
(215) 592- 19134 — Fax

CODY STALTB                                t
                                               CUMBERLAND COUNTY
2939A York Road                                COURT OF COMMON PLEAS
Gettysbigg, Pennsylvania 17325

                             Plaintiff,        Civil Action
             ;
                 V.
                                                               TERM,
PROXES INC.. fiVa STEPHAN
MACHINERY INC.
1385 Armour Boulevard
Mundelein, IL 60060                            NO.:

m



ABC CORPORATION I - 10, and JOHN
DOES I - 10

                      Deft


YOIJ HAVE BEEN SUED IN COURT. IF YOU NVISH, TO DEFENTD AGAINgT TIW CLAIMS SgT FORTE IN
THE FOLLOWING PAGES, YOU MUST TAKE ACTION WITHIN TWENTY (20) DAYS AJ7ER TffE
COMPLAINT AND NOTICE ARE SERVED, BY ENTERING A WRITTEN APPEARANCE PERSONALLY O.R
BY'AITORNEY AND FILING IN WRtTING WITH THE COURT YOUR DEFENSES OR OBJECTIONS TO THE
CLAIMS SET FORTH AGAINST YOU.:YOU ARE WARNED TIIAT IF YOU FAIL TO DO SO TIM CASE MAY
PROCEED NVITHOTJT YOU AND A JUDGMENT MAY BE ENTERED AGAINST YOU BY THE COURT
WITHOUT FURTHER NOTICE, FOR ANY MONEY CLAfMED IN THE COMPLAIMI'OR FOR ANY OTHER
CLAIM OR RELIEF REQUESTED BY I'liE PLAINTIFF. YOU MAY LOSE MONEY OR PROPERTY OR OlBER
RIGHTS WORTANT TO YOU'.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER, AT ONCE. IF YOU DO NOT HAVE A LAWYER
OR CAN-NOT AFFORD ONE, 60 TO OR TELEPHONE 1-HE OFFICE SET FORTII BELONV TO FIND OUT
WFIERE YOU CA-NT GET LEGAL IIELP
                      CUMBERLAND COUNTY BAR ASSOCIATION
                              32 SOUTH REDFORD STREET
                                    CARLISLE, PA 17013
                                 1-800-990-9108 717-249-3166
     Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 7 of 19




                Plaintiff, Cody Staub, by and througli its uiidersigned counsel; tiles this C:omplairit

against the defendants and ;n support thereof alleges as follows:

                           PA12I'i~'+.S, TITR,ISDICT1lDN, A VENITE

                1_      Plaintiff, Cody Statib, is-an adult individual residing at 2939A York Road,

Gettysburg, Pennsylvania 17325.

                u.      Defendant, Proxes Inc. f/k/a STEPfIAAN Machinery Lnc. ("STEPHAN

IvIachinery" or "Defendant") is, upon information and belief, a corporation duly organized and

existing under the laws of the State of I1linois with a principal place of husiness: located at 13$5

Armour Boulevard, Mundelein, Illinois 60060 and all times relevant hereto was engaged in the

business of designi.ng, manufacturing, distributing and selliing commercial food processing

machinery, ineluding dough mixers, and at all times relevant hereto has engaged in substantial,

continuing and systematic business in the Commouwealth of Pennsylvania.

                3.      STEPHAN Machinery's registered agent is I:Ilinois Corporation Service

Company, located at 801; Adlai Steven.son Drive, Springfield, Illinois 62703.

                4.      Plaintiffs allege that an insuff'acient amount of tirne andlor insufficient

investigation was availabl.e to determine the identities of other entities or persons involved in the

design, developrnent, manufacturc,. construction, inspection, care, upkeep, modification, and/or

mainte.nance of the subject commercial dough mixer involve.d in the subject incidemt. Accordingly,

said entities and persons have been identified and named as John/Jane Does I-10 and ABC Corp.

1-10,. aiid Plaiiit'iffs reserve tlie right to arnend the Complaint when and if their :identities become

known.




                                                   2
      Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 8 of 19




                S.      Venue and jurisdiction are proper in Cumberland County pursuant to Pa. R.

Civ. P. 1006, as: the actual controversy of a judici, al nature exists between plaintiff and defendant

involving an incident that occurred inCumberland County, whicii resulted. in significant irijuries

to Plaintiff.

                                              I W-T-SMI

                6.      Prior to a-nd on January 11, 2018, Plaintiff was employed by Tempstar

Staffing, located at 1431 N. George St., York, Pennsylvania 17404.

                7.      Prio.r to and on January 11, 2018, Plaintiff was placed.in the employ o-f

Wege: Pretzel Co., Iiie,

                9.      Wege Pretzel Co., Inc.; ("Wege Pretzel") is a Penn~sylVaftia dorpijration

located at 116 Blettner Avenue, Hanover, Pennsylvania 17331.

                0.      tJpon informtitioii md belief, one of'tbe pieces of equipment Wege Pretzel

used in its pretzel-making. process was a STEPHAN Intensiv-Kneter High Speed Dough Mixer,

Model TK-300 ("Subject Mixer").

                10.     Upon infoimation w-id bellef, STEPHAN Machinery manufactured the

Subject Mixer.

                 1.1.   Upon information and bplief, the Subject Mixer is used to mix flour and

other ingredients into pretzel dough and to then cut the dough into "chunks."

                 12,    Upon information and belief, the niixer operates twenty-four hours per:day,

five days per week-

                 13.    Upon information aud bolief, once dWe mixing is completed, th.c. "chunks"

ot' dough are then conveyed along a connected conveyor belt for ffiTther processiilg.




                                                  3
     Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 9 of 19




               14.     Upon infonnation and belief, once a.batch of dough drops froin the Subject

Mixer, the machine tums: off atitomatically.

               15.     Upon information and belief, the singtilar manual action of the Subject

Mixer is feeding ingredientsinto
                              1. ~tbe.   I , , x and the remainder of the pTocess isautomated and
                                   . I ~ hqppe

batches are mixed on a timer schedule.

               16.     On January 11, 2018, Plaintiff was working his sixth day at Wege Pretzel.

               .17.    On January 11., 2018, Plaintiff was assigned to the task of making dough

usiilg. the Subject Mixer.

               18.     On January 11,2018,Plaintiff engaged the manual action and dumped flouT

                               m in aflour dust -cloud in the axea aTound the Subject Mixer.
into the Subject Mixer, resultig

               19.     On January 11, 2018, after dumping flour into the Subject Mixer, Plaintiff

atternpted to determine whetlieT the tlouT level in thehopper of the Subject Mixer was adequate.

               20.     Prior to January 11, 2018, Plaintiff liad been instructed to chedk the flour

level after dw-nping it into tho Subjett Mixer because sometimes the flour sticks and thd ldvel is

not adequate because of the h-umidity aiid/or make-up of the flour.

               21.     On January 11, 2018; because of the dusty conditions, Plaintiff could not

determine the flour level within the hopper of the Subject Mixer.

               22.     On January 11, 2018, afterthe Subject Mixer had been tamed off for several

minutes, Plaintiff TeaQhcd, inside theSubject Mixer to check the flour levet.

               23.     'llic baffle and outtiiig knives of the Subject Mixer continued to drive even

after the Subject Mixer was tumed off.

               24.      On Jlanuary 11, 2018, Plaintiff-s right arm becae
                                                                        m caught beNveen the

plastic scraners::and the side of the mixing drum e'Subject.1hpident"),



                                                 Ell
    Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 10 of 19




               25.        As :a result, Plaintiff suffered severe and permanent injuries, including

multiple fractures to his dominant arm, hand, and wrist.

               26.        After the Subject lmcident, Plaintiffwas transported via MedEvae to York

Hospital.

               27,        As a result ofthe Subject Incident, Plaintiff siastained a crush injuzy which

resulted in a Type 3 open intraarticular fracture ©f the right:distal radius and ulna, right transverse

humeral shaft fracture which was comminuted and displaced, right radial nerve trauniatic

laceratiota., right type 3 open fracture hamate, triquetrum and trapezoid with dislocation of carpus,

right type 3 open ring and little proximal metacarpal fractures, intraarticular, right extensor carpi

ulnaris teridon avulsion and right myotendinous avulsion of iiidex extensor digitorum commu.nis

("EDC") and extensor indi.cis proprius ("E1P").

               28.        As a result of the Subject Incident; Plaintiff under4vent two irtigatioin and

debridement surgical procedures, as well as the repair of the above injuries.

               29.        As a result of the Subject Incident, Plaintiff' has ongoing permanent

liraaitations in relation to the use of the right upper extremity including permanent dysesthesias,

weakness and limited dexterity witli ongoing pelinanent work restrictions.

                                               MUM
                                            NEGI1IGENCE

               30.        Plaxntiff incorporates the:pr.eceding paragraphs as though the same were set

forth at length herein.

               31.        Defendant owed a duty of care of one engagecl:in the business of designing,

manufacturing, and sel.ling commercial dough tnixers.




                                                    5
     Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 11 of 19




                32.      The injuries sustained by Plaintiff were caused, in whole or in part, by the

negligence of D.efendant, by and through its employees, agents and servants, acting in the. course

and scope of their employlnent, in the follow.ing ways:


                         (a)     Failing'to provide adequate safeguards to preverit hands aridlor aratis
                                 to be caught in the Subject Mixer;

                         (b)     Failing to place proper guarding to prevent injuries from hands
                                 aridlor arms being caught in the Sutiject 1Vlixer;

                         (e)     Failing to properly assemble and/or design the Subject Mixer which
                                 would decrease the chance that a hand or arm would be caught in
                                 the Subject Mixer; and

                         (d)     Failing to provide adequate warnings, interlocks, precaufiions,
                                 devices and/or procedures that would prevent injuries fi-om hands
                                 ancllot' artns being caught in tlie Subject Mixer.

                33.      Defendant's negligent conduct, as set forth above, was the proximate cause

of I'laimtiff's itijuries, including but not limited to: a crus}i injury to the right hand and arm; injuries

to the bones, muscles, nerves, tissues, and ligaments of the right hand :and arm, the full extent of

whieh is yet to be determined; iiijury to the nerves and nervous system; orthopedic, neurologic and

psychological injuries the full extent of which'have yet to be determined; Plaintiff has in the past

and ruay in the future continue to be required to receive medical care, surgical care, medical

treatment, hospitalic.ation, diagnostic tests and medical procedures; he has in the past and.may in

the future continue to su€fer agonizing aches, pains and mental anguish; he has ui the past arid rnay

in the future continue to be disabled from performing his usual duties, occupations and.avocations;

he has incurred various expenses, ineluding medical expenses and imay be obligated to continue to

expeud monies and incur further obligations _for medical care and treatment; he has incurred

medical bills and may in the fitture incur medical bills; he has sustained pain and suffering and

may in the future continue to suffer pain and suffering; he has suffered loss of physical function


                                                     R
     Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 12 of 19




and physical, mental and psychological injuries;; he has suffered embarrassment and humiliation;

he has suffered severe scarring and disfigurement; he has suffered loss of life's pleasures; he has

suffered loss of past earnings and future earnings and fiature earning capacity; he has suffered loss

of life's .enjoyrnent; he has been unable to perform and participate in his usual activities and

recreation, all to his great loss and detriment.

       VMEREFORE, Plaintiff, Cody Staub; demands judgment against Defendant a surn in
excess of Fifty Thousand ($50,000.00) Dollars in damages together Nvith delay damages, interest,

allQwab]e costs of suit, and: such other and further relief as this Court deems just and proper under

the circumstances.


                                              ~ 'i ~ 1► ~ 1'



                 34.    Plaintiff iiicorporates the preceding paragraphs as though fially set forth at

length herein.

                 35.    The Subject Mixer that caused Plaintiff s injuries was xria=keted, des'igned,

supplied, manufactured, assetnbled, distributed and/o.r placed in the stream of commer.ce by

STEPHAN Machinery.

                 36.    'l°he Subject il~iixer was expected to and did reach users, including PlaintifT,

without substantial change in the condition in whieh it was designed, manufactured, assembled,

distributed and/or sold.

                 37.    The Subject 1Vtixer was designed, manu:factured, assembled, distributed

and/or sold in a defective condition by Def.endant for the reasons set forth belovv.




                                                    7
     Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 13 of 19




                38.      Plai-ntiff avers that STEPIIAN Machinery, by and through its agents,

servants, workers, contractors, designers, aSsemblers, manufacturers, sellers, suppliers, and/or

distributors, is strictly liable by:


                    (a)
                      Dogigniiig, assembling, manufdetufirig, selling, supplym  ig and
                      distrib-uting the Subject Mixer in a defective condition;

                    (b)
                      Designing, assembling, manufacturing, selling, supplym   ig and
                      distributing the Subject Mixer that was unreasonably dangerous to
                      its users;

                      Designing, assembling, manufacturing, selling, supplying and
                    (c)
                      digtributing the Subject Mixer that was not safe for intended and
                      represented pwpose;

                    (d)
                      Failing to incorporate proper warnings, interlocks and/or safety
                      devices to prevent the baffle and cutting knives dfthe Subject Mixer
                      to co-ntinue to chift after the machine- is tumed off,

                      Failing to have proper inte.r.locks and/or gu ardi-ng devicesto prevent
                    (e)
                      body parts from being caught in the Subject Mixer;

                    (f)
                      Failing to incorporate interlocks, guards and/or safety devices which
                      would prevent thp .S. u~ biect
                                                J — , Mixer's
                                                       .      component parts to continue to,
                      move after the equipment is turned off-,

                    (g)
                      Failing to have adequate-warning .,s on the Subject Mixer;
                                                                             ,
                    (h)
                      supply
                           -mig a product which lacked all necessary wamiligs to protect
                      users of the Subject Mixer, atid

                    (i)
                      Designing, assembling,, manufacturing, selling, supplying and
                      distributing the Subject Mixer that lacked safetydevices to prevent
                      Plaintiff s injun'es.

                39.      The danger posed by the, Subject Mixer was unknowable and unacceptable

to the average or ordinary consumer.

                40.      Additioiially, a reasonable, peTson would conclude that the probability and

seriousness of harm caused by the Subject Mim;r outweighed the burden or costs of taking

precautions to prevent injuries from hands and/or anns being caught in the Subject Mixer.


                                                  R
     Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 14 of 19




                41.      Defendant's breaches of duties pursuant to the Commonwealth of

Pennsylvania's .strict products liability law, as set forth above, were the proximate cause of

Plaintiff, injuries, including but not limited to: a crush injury to the right hand and arm; injuries to

the bones, mus.cles, nerves; tissues and ligaments of the rigbt hand and arm, the full extent of which

is yet to be determined; injury to the nerves and nervous systein; orthopedic, neurologic a.nd

psyeliological injuries the full extent of which have yet to be deternm~ined; Plaintiff has in the past

and may in the future continue to be required to receive medical care, surgicai care, medical

treatment, hospitalization, d.i.agnostic tests and medical procedures; he has in the past and may in

the future contin:ue to su£fer agonizing aches, pains and mental anguish; he has in the past and may

in tiie fiature coritinue to tie disabled from per#oraning his usual duties, occupations and avocations;

he has incurred various expenses, including medical expenses and may be obligated to continue to

expend anonies and incur fixrther otiligatioiis for medical care and treatment; he has incurred

medical bills and may in the future incur medical bilis; he has sustained pain and suffering and

may in the future continue to suffer paiu and suffering; he has suffered loss of physical fiuictioli

and physieal, mental and psychological injuries; :he has suffered em.barrassment and humiliation;

he has suffered severe scarring and disfigurement; he has suffered loss of life's pleasures; he has

suffered loss of past earnings and future earnings and future earning capacity; he has suffered loss

of life's enjoynnent; he has been unable to perform and participate in his usual activities and

recreafiion, ail. to his great loss and detriment.


                WHEREFORE, Plaintiff, Cody Staub, demands judgment against Defendant a
surn in excess of Fifty Thousand ($50;000.00} I).ollarrs in damages together with delay damages,

interest, allowable costs of snit, and such other and farther relief as. this Couit deems just and

prope.r nnder the eircumstances.


                                                     I
    Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 15 of 19




                               CERTIFICATE OF COMPLIANCE

                   .... y th4t.- ibis fiffing.complies with the provisions
              Lcertif                                               ..            , .. . ... . Access
                                                                         — of the Public       .... .... I.Policv
                                                                                                            .—:~

of the Unified Judicial System of Pennsylvania.:Case Records of the Appellate and Trial Courts

                                               .0curnents. differently.than non-confidential
that require filing confidential infomiation an4d

infonnation and. documents.

                                                   CRANVFORD LAW


                                                   By,:as~,Zolz~..R: Mau=
                                                            JOHN R. SLATTERY,ESQUIRE
                                                            Attomey for Cody Staub
                                                            PA Attomey ID: 49941

Date: fanuaTy 1.0, 2020




                                                      10
            Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 16 of 19




                                                 VERMCArnON
41

                          L CODY STAUB, having rmd the foregoingComplAi", hertby verify that: the
     a
          factual allegations are trw and coffect to the best of my Imowledge, itifoftiffbn, mid belief. To

          the extent the langwge is. that of my coumeL I have relied u ppncoun~el-f&ntAd4 this veiification.

          This verification is made subject to- the penalties of IS Pa, C. S. A. § 4904 relating to unswom

          falsification to authorities.



82


                                                              CODYSTAUD

          Dated:-




O




O    7z



O




     lx
 ,a
                  Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 17 of 19


     Supreme C .                                   nnsylv, nia
                cCiUE               .                                             For I'rothor~otary e~
                                                                                                     Us G~rzly:                   -
                                                ~ ~ ~~;~                                                 _... .
                                             ,s     ~                             DOcket No:                                            S~~ ~
                          C,            a'     1~ ~                                                                                         '~
             _ ............
                       ..........
                                                   ~      C it!ldfl~.'4'
                                               /


       The infarmation collected on tltis forni is used solely for court administrataon piirposes. This forrn does ttot
       supplerrtent or replace thefilir¢g and service.of'pleadings or other papers as requirecl by law oY rules of court.
0,
L,   C.ammencernent of Action:
           Conzplaint            El Writ of:Suttamons           El. Pctition
~-    r3'I'ransfer from Ariotlier .Turisdiction                 [3 Declaiatio.n of Taking
s
:+
~    Lead Plafntii'f's Name:                                                       Lead Defendant's Name:
~     CQC~Y STAUB                                                                   PROXES, iR1C. ftkla STEPHA~1 i~ACHlttiflERY
                                                                                                                  _ _. . ..
                                                                                                                                (~1C.
                                                                                     Dollar Amount Requ~.stcd:
                                                                                                       ~ .             Dwithin arbitration limits
?~   Ax'e m®ney ddrBiages requeste+d? 0 Z.'e5                       E3 No                  (check one)                 ®outside arbitration limits
~.
4     Is this a Cdass Actron ,S"uit7                    13 Yes      M No      ~       Is: thgs am MW Appeal?               [3 Yes      13 No
u.
C

           Name:of Plaintiffl,Appeliant's Attorney: J:()HN R. SLATl'ERY, ESQl1lRE
~                             13 t;;`hect; here if yttaa h. ave no attorn.ey (are aSetf-Il;epresea.ited [Pro. Se) Litigant}.

     Nature ti# the Case: Place an `YX,> to tlie:3eft of the ONE case category that most aecurately dsscribe,s your
                                         ,i'RIMARY CffSE. If youu are tnakin.g more thara one type of claim, .check the one tbat
                                         you consider mflst important.

     TOR'I' (clo not inclutle A1dss Tart)                 CONTRACT (rlp not incliule J'udgments)         CP;1L APPEALS
      Ellntentional                                        D Buyer Plaintiff                              Administrative Agencies
      ® Nlalicious Prosecution                              ® Debt Collectian; Credit Card                    Board of Assessment
          Mcstor Vehicle                                   13 Debt Collection: Other                          BQard; of. Election~
      ® Nmisaiice                                                                                         ~ Dept: of'I'ransportation
      [3 Premises Liabilrty                                                                               [3 Statutory Appeal: Otlier
      U)~ Product T.iability (does not ineTua'e
                                                            ~ Employinent D:ispute:
         mass. tort)
      ® Slaridei/Libel/ Defamation                             T?iscrimination
                                                               Employment Dispute: CJther                  ,13: Zoning Board
          C?ther:
                                                                                                                  Other:

                                                            13 Other:




                                                          ItEAi, PRO>i*ER't'Y                            MISCELILANE®TJS.
                                                            ® Rjechnent                                   E3 Common Law/Statutory Arbitration.
                                                            [3 Eminent DomaiiilCondemnation                  Declaratory Judgment
                                                            ® Ground Rent                                    Man.d..amus
                                                            E3 T andlord/'Tonant I3ispiite                   Non-Domestic Relatiot3s
                                                            Cl 1vlortga.ge:Foreclosure- Res'sdential      ® Restraining Order
                                                            ® Mort;age Foreclosure: Cominercial                   Quo tYarrauto
                                                            Lj Partition                                      Replevin
                                                            ® Quiet Title                                   ® Other:
                                                            ® Other:




                                                                                                                                  IJpdated I!I/2011
      Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 18 of 19




                                                  NC}TICE

PennsyEvania Rtaie of Civil Procedure 205:6. (Cover Shoot) provides, ln part:

        Rule 205.5. Cover Sheet
        (a)(1) Tius tul:e shall apply to all actions: governed liy the rules of civil procedure except
the following:

                 (i)     actions pursuant to the Pi-otectioii froizi Abuse Act, Rules 1901 et seq.

                 (ii)       actions for support, Rules 1910.1 et seq.

                 (iii)   actioris for custody, partial custody arid visitation of tninor children, Rules

        1915.1 et seq.

                 (iv)    actions for divor.ce or annulment of riiarriage; Rules 1920.1 et seq.

                 (v)     actions in domestic relations generally, including paternity actions, R.ules

        1930.1 et seq.

                 (vi)    voluntary mediation in custody actions; Rules 1940.1 et seq.

        (2)      At the commencement of any action, the party initiating the action shall complete

the cover sheet set forth in subdivision (e) and file it with the :proth.onotary.

        (b)      '>"he protlionotary shall not accept afi]ing oonunencing an action without a
completed cover sheet.

        (c)      The prothonotary shall assist a parly appearing pro se in the cozupletion of the form.

        (d)      A judicial district whicb has implemented an electronic filing system pursuant to

Rule: 205.4 and has proniulgated those procedures pursuant to Rule 239.9 shall be exempt froin the
provisions of tliis rule.

        (e)      The Court Adminisl.rator of Fennsylvania, in conjunction with the Civil Procedural
Rules Comrnittee, shall design and puiblish the cover sheet. The latest version of the form shall be

published on the:website of the Administrative C?ffice of Pennsylvania Courts at www.Uacourts.us.
                    Case 1:20-cv-00270-CCC Document 1 Filed 02/14/20 Page 19 of 19




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20988402
Notice of Service of Process                                                                            Date Processed: 01/17/2020

Primary Contact:           Susan Bogseth
                           ProXES Inc.
                           1385 Armour Blvd
                           Mundelein, IL 60060-4401

Entity:                                       ProXES Inc.
                                              Entity ID Number 3417712
Entity Served:                                ProXES Inc. f/k/a Stephan Machinery Inc.
Title of Action:                              Cody Staub vs. ProXES, Inc. f/k/a Stephan Machinery, Inc.
Document(s) Type:                             Notice and Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 Cumberland County Court of Common Pleas, PA
Case/Reference No:                            2020-00498-0
Jurisdiction Served:                          Illinois
Date Served on CSC:                           01/16/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           John R. Slattery
                                              215-592-1932

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
